EMPLOYMENT AGREEMENT







THIS EMPLOYMENT AGREEMENT (hereinafter "Agreement"), is made and entered into
this 16th day of March 2012, by and between Brett Newbold (Newbold) and PCS
EDVENTURES!.COM, INC., an Idaho corporation (“the Company”).

1.

In consideration of the mutual promises and agreements set forth herein, the
Company hereby employs and Newbold hereby accepts employment with the Company as
Chief Operating Officer effective March 16, 2012

2.

Newbold’s employment with the Company may not be terminated by the Company prior
to September 16, 2012, except for “cause”.  As defined herein, “cause” shall
mean if Newbold is charged with a criminal law violation which constitutes a
felony under Idaho law or a crime involving dishonesty, or a violation of the
Company’s employee policies as set forth in the Company’s Employee Handbook (a
copy of which has been provided to Newbold), including, but not limited to,
sexual harassment, violation of the Company’s Insider Trading Policy, Trade
Secrets or Confidentiality Policy.  Newbold’s employment with the Company,
regardless of the position held, after September 16, 2012 shall be “at will”.
 Newbold may voluntarily terminate his employment at any time.  In the event
Newbold voluntarily terminates his employment he shall give the Company 30 days
written notice prior to the effective date of termination.  In the event the
Company elects to terminate Newbold’s employment after September 16, 2012, the
Company shall give Newbold 90 days written notice prior to the effective date of
termination.     

3.

The Company shall pay to Newbold a monthly salary of $5,000 per month, payable
one half on the 15th of the month and one half on the last day of the month.  In
addition, Newbold shall receive 5,000 shares of Rule 144 restricted common stock
per month of employment issued within 5 days of the last day of the month.
Newbold shall




EMPLOYMENT AGREEMENT - 1




--------------------------------------------------------------------------------

be eligible for such increases in salary as may be determined by the Chief
Executive Officer and the Board of Directors of the Company as appropriate, if
any, during Newbold’s future employment with the Company.  The Company, its
Board of Directors, and Chief Executive Officer reserve the right to discontinue
the issuance of said monthly restricted common stock at any time after September
16, 2012 in the event the Company’s revenue becomes such that payment of
Newbold’s salary in an amount agreed upon by Newbold and the Company, can be
made in cash.  Newbold shall be eligible as a full time employee for
participation in the Company’s health, dental, vision and other group insurance
plans in accordance with the terms of such plans as currently exist and as may
be amended from time to time in the future.  As an employee Newbold shall
continue to be eligible for participation in and eligible for any benefits or
awards deemed by the Board of Directors of the Company to be appropriate under
the Company’s 2009 Equity Incentive Plan as the same exists and may be amended
or restated from time to time in the future.  The Company shall reimburse
Newbold for any business, client or vendor entertainment or meal expense
consistent with the Company’s policies as set forth in the Employee Handbook.
  Newbold shall be entitled to two weeks of paid vacation annually for the first
2 years and then three weeks of vacation for the next 3 years and then four
weeks of vacation each year thereafter and to such other medical and family
leave benefits as are available to full time employees of the Company.  

4.

As additional compensation and consideration for entering into this Agreement
 the Company shall issue to Newbold 100,000 shares of the Company’s Rule 144
Restricted Common Stock upon execution of this Agreement.  The Company will also
issue to Newbold an Incentive Stock Option Award grant in the form required and
in accordance with the Company’s 2009 Equity Incentive Plan granting to Newbold
the option to purchase up to 150,000 shares of common stock of the Company, in
accordance with the terms of the grant agreement and upon achievement of the
performance




EMPLOYMENT AGREEMENT - 2




--------------------------------------------------------------------------------

requirements as set forth in the grant agreement.  Said incentive stock option
award agreement shall be executed by the Company and provided to Newbold at the
time of or as soon as practical after the execution of this Agreement.  

5.

Newbold’s responsibility as an employee of the Company and as its Chief
Operating Officer shall be to increase operating efficiencies, reduce costs as
appropriate, direct product development and increase sales and marketing to
support the strategic plan as defined by the Board of Directors and executive
management team.  Other responsibilities may from time to time be added or
requested at the pleasure of its Chief Executive Officer and Board of Directors.

6.

Newbold, as an employee and Shareholder of the Company, will be eligible for
such additional incentive awards or grants as may be determined by the Board of
Directors and the Chief Executive Officer of the Company, in their sole
discretion,  consistent with the terms of the Company’s 2009 Equity Incentive
Plan during his employment.  

7.

As an employee of the Company, Newbold acknowledges and agrees to be bound by
the Company’s policies regarding Trade Secrets, Confidential Information,
Nondisclosure, and Insider Trading as set forth in the Employee Handbook of the
Company and as set forth separately in other documents and agreements between
the Company and its employees, and as the same may be amended from time to time.
  




IN WITNESS WHEREOF, the parties have executed this Employment Agreement to be
effective as first above written.

“EMPLOYER”

PCS EDVENTURES!.COM, INC.




By /s/Robert Grover

Robert Grover

Chief Executive Officer




EMPLOYMENT AGREEMENT - 3




--------------------------------------------------------------------------------










“EMPLOYEE”







   By /s/Brett Newbold

Brett Newbold

Chief Operating Officer

                                                                  

















EMPLOYMENT AGREEMENT - 4


